MEMORANDUM **
Robert Trevino, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that prison officials violated his constitutional rights by using excessive force against him, failing to protect him, and showing deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Valdez v. Rosenbaum, 302 F.3d 1039, 1043 (9th Cir.2002), and we affirm.
The district court properly granted summary judgment on Trevino’s Eighth Amendment claims because Trevino failed to raise a genuine issue of material fact as to whether excessive force was applied. See Clement v. Gomez, 298 F.3d 898, 903 (9th Cir.2002); see also Jeffers v. Gomez, 267 F.3d 895, 902 (9th Cir.2001) (per curiam).
Summary judgment on Trevino’s deliberate indifference claims was proper because Trevino failed to raise a genuine issue of material fact as to whether prison officials failed to protect him, see Leer v. Murphy, 844 F.2d 628 (9th Cir.1988), or acted with deliberate indifference to his medical needs, see Clement, 298 F.3d at 904.
Trevino also contends that the district court improperly denied him further discovery. We review discovery rulings for abuse of discretion. Klingele v. Eikenberry, 849 F.2d 409, 412 (9th Cir.1988). This contention lacks merit because Trevino’s general claims regarding his discovery requests fail to make clear what information he is seeking and how that would preclude summary judgment. See Hall v. State of Hawaii, 791 F.2d 759, 761 (9th Cir.1986).
Trevino’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.